U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 000-51697 Global Seafood Holdings Corporation (Name of small business issuer as specified in its charter) Delaware 21-1992090 State of Incorporation IRS Employer Identification No. 2705 Garnet Avenue, Suite 2A, San Diego, CA92109 (Address of principal executive offices) (858) 847-9090 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox As of November 12, 2015 there were 3,595,117 shares of the Registrant's common stock issued and outstanding. Transitional Small Business Disclosure Format YesoNox EXPLANATORY NOTE The sole purpose of this amendment to our Quarterly Report on Form 10-Q for theQuarterly period endedSeptember 30, 2015 is to furnish Exhibit 101 to the Form 10-Q which contains the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes of the 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. This amendment does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data File on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. GLOBAL SEAFOOD HOLDINGS CORPORATION INDEX TO FORM 10-Q FILING SEPTEMBER 30, 2015 TABLE OF CONTENTS PART I Financial Information Page Number Item 1. Financial Information 3 Consolidated Balance Sheets — September 30, 2015 (Unaudited) and December 31, 2014 4 Unaudited Consolidated Statements of Operations (Unaudited) — Three and Nine Months Ended September 30, 2015 and 2014 5 Unaudited Consolidated Statements of Cash Flows (Unaudited) — Nine Months Ended September 30, 2015 and 2014 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EX-31.1 Management Certification EX-32.1 Sarbanes-Oxley Act 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements As used in the footnotes to these financial statements, “we”, “us”, “our”, “Global Seafood International Holdings, Inc.”, “Bridgetech”, “Company” or “our company” refers to Global Seafood International Holdings, Inc. and all of its subsidiaries. General The accompanying interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2014. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three andnine months ended September 30, 2015 are not necessarily indicative of the results that can be expected for the year ending December 31, 2015. 3 Table of Contents GLOBAL SEAFOOD HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Cash Accounts Receivable - Prepaid expenses - TOTAL ASSETS $ LIABILITES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and other accrued liabilities - Accrued interest - related party - Notes payable - related party - Convertible notes payable - related party - Revolving line of credit - related party - Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Series A 8% cumulative convertible preferred stock, $.002 par value 10,000,000 shares authorized, 200 issued and outstanding - - Series B convertible preferred stock, $.02 par value 2,000,000 shares authorized, 0 issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized; 3,595,117 and 284,490 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) LIABILITIES AND STOCKHOLDERS' DEFICIT The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents GLOBAL SEAFOOD HOLDINGS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUE $ $
